SELECT * LIFE II A FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company and its Select * Life Variable Account The Policy Is no longer offered for new sales. Is issued by ReliaStar Life Insurance Company. Is returnable by you during the free look period if you are not satisfied. Premium Payments Are flexible, so the premium amount and frequency may vary. Are allocated to the variable account and the fixed account, based on your instructions. Are subject to specified fees and charges. The Policy Value Is the sum of your holdings in the fixed account, the variable account and the loan account. Has no guaranteed minimum value under the variable account. The value varies with the value of the subaccounts you select. Has a minimum guaranteed rate of return for amounts in the fixed account. Is subject to specified fees and charges, including possible surrender charges. Death Benefit Proceeds Are paid if your policy is in force when the insured person dies. Are calculated under your choice of options: Option 1 – the base death benefit is the greater of the amount of insurance coverage you have selected or your policy value multiplied by the appropriate factor described in Appendix A; or Option 2 – the base death benefit is the greater of the amount of insurance coverage you have selected plus the policy value or your policy value multiplied by the appropriate factor described in Appendix A. Are equal to the base death benefit plus any rider benefits minus any outstanding policy loans and accrued loan interest and unpaid fees and charges. Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy, page 73 , for further information about the amount of compensation we may pay. Fund Managers Mutual funds managed by the following investment managers are available through the policy: Artio Global Management, LLC BAMCO, Inc. BlackRock Advisors, LLC BlackRock International Limited BlackRock Investment Management, LLC Capital Research and Management Company SM Columbia Management Investment Advisors, LLC Dimensional Fund Advisors LP Directed Services LLC Management & Research Company ING Clarion Real Estate Securities LLC ING Investment Management Co. Invesco Advisers, Inc. J.P. Morgan Investment Management Inc. Marsico Capital Management, LLC Massachusetts Financial Services Company Neuberger Berman, LLC Neuberger Berman Fixed Income LLC Neuberger Berman Management LLC OppenheimerFunds, Inc. Pacific Investment Management Company LLC Pioneer Investment Management, Inc. T. Rowe Price Associates, Inc. UBS Global Asset Management (Americas) Inc. This prospectus describes what you should know before purchasing the Select * Life II variable universal life insurance policy. Please read it carefully and keep it for future reference. If you received a summary prospectus for any of the mutual funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 29, 2011. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 45 The Policy's Features and Benefits 3 Termination of Coverage 54 Factors You Should Consider Before Purchasing a TAX CONSIDERATIONS 57 Policy 6 Tax Status of the Company 57 Fees and Charges 8 Tax Status of the Policy 58 THE COMPANY, THE VARIABLE ACCOUNT Diversification and Investor Control Requirements 58 AND THE FIXED ACCOUNT 15 Tax Treatment of Policy Death Benefits 59 ReliaStar Life Insurance Company 15 Distributions Other than Death Benefits 59 The Investment Options 16 Other Tax Matters 61 DETAILED INFORMATION ABOUT THE ADDITIONAL INFORMATION 65 POLICY 20 General Policy Provisions 65 Important Information Regarding Changes in State Distribution of the Policy 73 Insurance Laws and Federal Income Tax Rules 21 Legal Proceedings 75 Purchasing a Policy 21 Financial Statements 76 Fees and Charges 24 APPENDIX A A -1 Death Benefits 32 APPENDIX B B -1 Additional Insurance Benefits 37 APPENDIX C C -1 Policy Value 42 MORE INFORMATION IS AVAILABLE Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 22 Policy Value 42 Fixed Account 4 Preferred Loans 45 Fixed Account Value 44 Segment or Coverage Segment 32 Loan Account 44 Surrender Value 55 Loan Account Value 44 Valuation Date 43 Monthly Processing Date 27 Variable Account 4 Net Premium 3 Variable Account Value 42 Policy Date 22 “ReliaStar,” “we,” “us,” “our” and the “company” refer to ReliaStar Life Insurance Company. “You” and “your” refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured person's lifetime. State Variations – State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. References in this prospectus to state law identify matters where state law may require variations from what is disclosed in this prospectus. If you would like to review a copy of the policy and riders for your particular state, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5011 Minot, North Dakota 58702-5011 1-877-886-5011 www.ingservicecenter.com Select*Life II 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policy's Features and Benefits Premium •. You choose when to pay and how much to pay, but you cannot pay additional premiums Payments after age 95 and we may refuse to accept any premium less than $25.00. •. You will need to pay sufficient premiums to keep the policy in force. Failure to pay See Premium sufficient premiums may cause your policy to lapse without value. Payments, page 22. •. We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. •. We deduct a premium expense charge from each premium payment and credit the remaining premium (the “net premium”) to the variable account or the fixed account according to your instructions. Free Look Period •. During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, •. The free look refund is generally equal to the sum of all premiums we have received, page 24. although certain states may require the refund of a different amount. •. The free look period is generally 20 days from the receipt of the policy or 45 days after you applied for the policy. Certain states may allow a different free look period. The length of the free look period and the free look refund that applies in your state are shown in your policy. Death Benefits •. Death benefits are paid if your policy is in force when the insured person dies. • Until age 95, the amount of the death benefit will depend on which death benefit option is See Death Benefits , in effect when the insured person dies. page 32. •. You may choose between one of two death benefit options: > Option 1 – the base death benefit is the greater of the amount of insurance coverage you have selected or your policy value multiplied by the appropriate factor described in Appendix A; or > Option 2 – the base death benefit is the greater of the amount of insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor described in Appendix A. • At age 95, the surrender value will be automatically applied to purchase paid-up life insurance. See Paid-Up Life Insurance, page 54. •. We will reduce the death benefit proceeds payable under any death benefit option by any outstanding policy loan and accrued loan interest and unpaid fees and charges. •. The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Death Benefit •. Generally, your policy will not lapse as long as your policy value minus any surrender Guarantee charge, loan amount and unpaid fees and charges (the “surrender value”) is enough to cover the periodic fees and charges, when due. See Death Benefit •. However, the policy has a Death Benefit Guarantee which provides that the policy will not Guarantee, page 36. lapse even if the surrender value is not enough to pay the periodic fees and charges when due: > The Death Benefit Guarantee is standard on every policy. This guarantee lasts until the insured person reaches age 65 or for five policy years, if longer. Under this guarantee your policy will not lapse provided your cumulative premium payments, minus any partial withdrawals or loans, are at least equal to the sum of minimum premium payments to the next monthly processing date. There is no charge for this guarantee. Select*Life II 3 Rider Benefits •. Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional > Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , > Rider benefits that automatically come with your policy. page 37. •. In many cases, we deduct an additional monthly charge for these benefits. •. Not all riders may be available under your policy, but the available riders may include: > Accelerated Death Benefit Rider > Accidental Death Benefit Rider > Additional Insured Rider > Children’s Insurance Rider > Cost of Living Rider > Term Insurance Rider > Waiver of Monthly Deduction Rider > Waiver of Specified Premium Rider Investment •. You may allocate your net premiums to the subaccounts of Select*Life Variable Account Options (the “variable account”) and our fixed account. •. The variable account is one of our separate accounts and consists of subaccounts that See The Investment invest in corresponding mutual funds. When you allocate premiums to a subaccount, we invest any net premiums in shares of the corresponding mutual fund. Options, page 16. •. Your variable account value will vary with the investment performance of the mutual funds underlying the subaccounts and the charges we deduct from your variable account value. •. The fixed account is part of our general account and consists of all of our assets other than those in our separate accounts (including the variable account) and loan account. •. We credit interest on amounts allocated to the fixed account. The guaranteed minimum interest rate we credit is 3.00% per year (4.00% per year for policies with policy dates prior to February 17, 2004). •. We may, in our sole discretion, credit interest in excess of the guaranteed minimum interest rate. •. The fixed account is not available under policies issued in New Jersey. Transfers •. You currently may make an unlimited number of transfers between the subaccounts and to the fixed account each policy year. We reserve the right, however, to limit you to four See Transfers, transfers each policy year, and transfers are subject to any other limits, conditions and page 47. restrictions that we or the funds whose shares are involved may impose. See Limits on Frequent or Disruptive Transfers, page 49. •. There are certain restrictions on transfers from the fixed account. •. We currently do not charge for transfers. We reserve the right, however, to charge up to $25.00 for each transfer. Asset Allocation •. Dollar cost averaging is a systematic program of transferring policy values to selected Programs investment options. It is intended to help reduce the risk of investing too much when the price of a fund's shares is high. It also helps to reduce the risk of investing too little when See Dollar Cost the price of a fund's shares is low. Averaging, page 47. •. Automatic rebalancing is a systematic program through which your variable and fixed account values are periodically reallocated among your selected investment options to See Automatic maintain the allocation percentages you have chosen. Rebalancing, •. You cannot participate in the automatic rebalancing and dollar cost averaging programs at page 48. the same time. •. There is currently no charge to participate in the dollar cost averaging or automatic rebalancing programs, although we reserve the right to assess a charge in the future. •. Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Select*Life II 4 Loans •. You may take loans against your policy's surrender value. We reserve the right to limit borrowing during the first policy year. See Loans, page 45. •. Unless otherwise required by state law, a loan must be at least $500.00 and is generally limited to 90.00% (75.00% for policies issued before February 17, 2004) of your surrender value. •. When you take a loan we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. •. We credit amounts held in the loan account with interest. For policies with policy dates on or after February 17, 2004, we credit interest at a current annual rate of 3.00% (guaranteed not to be less than 3.00%). For policies with policy dates prior to February 17, 2004, the current annual interest rate is 5.50% (guaranteed not to be less than 4.00%). •. We also charge interest on loans. Interest is payable in advance and accrues daily at an annual rate of 4.76% (7.40% for policies with policy dates prior to February 17, 2004). •. After the tenth policy year, preferred loans are available. For preferred loans interest is payable in advance at an annual rate currently equal to 2.91% (5.21% for policies with policy dates prior to February 17, 2004) on the portion of your loan account that is not in excess of the policy value, minus the total of all premiums paid net of all partial withdrawals. •. Loans reduce your policy's death benefit proceeds and may cause your policy to lapse. •. Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policy’s surrender value. Partial •. After the first policy year, you may withdraw part of your policy's surrender value. Withdrawals •. We currently allow only one partial withdrawal each policy year. For policies with policy dates on or after February 17, 2004, 12 partial withdrawals are allowed each policy year after the tenth policy year. See Partial •. A partial withdrawal must be at least $500.00. Withdrawals, •. In policy years 2 through 15 you may not withdraw more than 20.00% of your surrender page 53. value. •. We currently charge $10.00 for each partial withdrawal, but we reserve the right to charge up to $25.00 for each partial withdrawal. •. Partial withdrawals reduce your policy's base death benefit and your policy value. •. Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders •. You may surrender your policy for its surrender value at any time before the death of the insured person. See Surrender, •. The surrender value of a policy is equal to the policy value minus any surrender charge, page 55. loan amount and unpaid fees and charges. •. Surrender charges apply for 15 years from the issue date of your policy and for 15 years after each increase in your insurance coverage. Surrender charges are level for the first five years and then decrease uniformly each month to zero at the end of the fifteenth year. . The surrender charge is comprised of two charges – the contingent deferred administrative charge and the contingent deferred sales charge. If you surrender your policy during the first two years or during the first two years following an increase in your insurance coverage, we may refund a portion of the contingent deferred sales charge. This refund is referred to as the sales charge refund. •. The initial surrender charge rates vary by gender, risk class and age at issue. Surrender charge rates for increases in your insurance coverage vary by gender, risk class and age at the time of the increase. •. The surrender charge is neither assessed upon nor reduced because of a requested decrease in your insurance coverage. •. If the surrender charge exceeds the available policy value minus the loan amount and unpaid fees and charges, there will be no proceeds paid to you on surrender. •. All insurance coverage ends on the date we receive in good order your surrender request. •. If you surrender your policy, it cannot be reinstated. •. Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. Select*Life II 5 Reinstatement •. Reinstatement means putting a lapsed policy back in force. •. You may reinstate your policy and riders within five years of its lapse if you did not See Reinstatement, surrender your policy, you still own the policy and the insured person is still insurable. page 56. •. You will need to pay the required reinstatement premium. •. If you had a policy loan existing when coverage lapsed, unless directed otherwise we will reinstate it with accrued loan interest to the date of the lapse. •. A lapsed Death Benefit Guarantee cannot, unless otherwise allowed under state law, be reinstated after the fifth policy year. •. A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. •. Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policy's investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the subaccounts of the variable account. Life Insurance .• The policy is not a short-term investment and should be purchased only if you need life Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. •. You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges •. In the early policy years the surrender charge usually exceeds the policy value because the surrender charge is usually more than the cumulative minimum monthly premiums minus See Fees and Charges , policy fees and charges. Therefore, you should purchase a policy only if you intend and page 24. have the financial capability to keep the policy in force for a substantial period of time. •. A policy's fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the policy. •. We believe the policy's fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policy’s various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Grace Period and •. Your policy may enter the grace period and subsequently lapse (meaning your policy will Lapse terminate without value) if on any monthly processing date: > The Death Benefit Guarantee is not in effect; and See Lapse, page 55. > Your surrender value, plus any sales charge refund, is not enough to pay the periodic fees and charges when due. •. If you do not meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. •. If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse. Exchanges •. Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a •. Before purchasing a policy, determine whether your existing policy(ies) and/or contract(s) Policy , page 21. will be subject to fees or penalties upon surrender or cancellation. •. Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Select*Life II 6 Investment Risk •. You should evaluate the policy's long-term investment potential and risks before purchasing a policy. See The Variable •. For amounts you allocate to the subaccounts of the variable account: Account, page 16. > Your values will fluctuate with the markets, interest rates and the performance of the underlying mutual funds; > You assume the risk that your values may decline or not perform to your expectations; > Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; > Each fund has various investment risks, and some funds are riskier than others; > There is no assurance that any of the funds will achieve its stated investment objective; and > You should read each fund's prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount. •. For amounts you allocate to the fixed account: > Interest rates we declare will change over time; and > You assume the risk that interest rates may decline, although never below the guaranteed minimum interest rate of 3.00% (or 4.00% per year for policies with policy dates prior to February 17, 2004). Taxation •. Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify See TAX as a life insurance contract. We believe it is reasonable to conclude that the policy will CONSIDERATIONS, qualify as a life insurance contract. page 57. •. Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: > Reduction in the amount of your insurance coverage; > Partial withdrawals; > Loans; > Surrender; > Lapse; and > Reinstatement. • In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. •. There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. • Consult with a qualified legal or tax adviser before you purchase a policy. Sales •. We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation .• Broker/dealers may be able to choose to receive compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of the •. We generally pay more compensation on premiums paid for base insurance coverage than Policy , page 73. we do on premiums paid for coverage under the Term Insurance Rider. Talk to your agent/registered representative about the appropriate usage of the Term Insurance Rider coverage for your particular situation. Other Products •. We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. •. Contact your agent/registered representative if you would like information about these other products. Select*Life II 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 25. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Premium Expense . • When you make a . 5.00% of each premium payment (a 2.50% sales charge and a Charge premium payment. 2.50% premium tax charge). Premium Processing . • When you make a . • $2.00. Charge 1 premium payment. Partial Withdrawal . • When you take a . • $25.00 Fee partial withdrawal. Surrender Charge 2 . • During the first 15 Contingent Deferred Administrative Charge segment years . • $5.00 per $1,000.00 of insurance coverage. when you surrender your Contingent Deferred Sales Charge policy, increase Range from your insurance . • $1.00 to $46.40 per $1,000.00 of insurance coverage. coverage or allow your policy to Representative insured person lapse. . • $23.00 per $1,000.00 of insurance coverage. . • The representative insured person is a male, age 45 in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $100,000.00. . • The rates shown for the representative insured person are for the first policy year. Transfer Charge 1 . • Each time you . • $ make a transfer between investment options. Excess Illustration . • Each time you .• $50.00. Fee 1 request an illustration after the first each policy year. Excess Annual . • Each time you . • $ Policy Report Fee 1 request an annual policy report after the first each policy year. 1 We currently do not assess this charge. 2 The contingent deferred sales charge rates vary based on the insured person's gender, age and risk class. The rates shown for the representative insured person are for the first segment year, and you may get information about the rates that would apply to you by contacting your agent/registered representative for a personalized illustration. Surrender charge rates remain level for the first five years then decrease uniformly each month to zero at the end of the surrender charge period. Select*Life II 8 Transaction Fees and Charges, continued . Amount Deducted Charge When Deducted Maximum Guaranteed Charges Accelerated Death •. On the date the . • $300.00 per acceleration request. Benefit Rider acceleration Charge request is processed. Periodic Fees and Charges. The following tables describes the maximum guaranteed charges that could be deducted each month on the monthly processing date, not including fund fees and expenses. See Periodic Fees and Charges, page 27; and Loan Interest, page 45. For policies with policy dates prior to February 17, 2004 Amount Deducted Charge When Deducted Maximum Guaranteed Charges 3 Cost of Insurance . • On each monthly Range from Charge 4 processing date. •. $0.06 to $83.33 per $1,000.00 of insurance coverage. Representative insured person •. $0.14 per $1,000.00 of insurance coverage. •. The representative insured person is a male, age 35 in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000.00. •. The rates for the representative insured person are for the first policy year. Administrative . • On each monthly •. $ Charge processing date. Mortality and . • On each monthly •. 0.08% monthly (0.90% annually) of variable account value. Expense Risk processing date. Charge 5 Loan Interest . • Payable in advance •. 7.40% annually of the amount held in the loan account for non- Charge at the time you preferred loans. take a loan and •. 5.21% annually of the amount held in the loan account for each policy year preferred loans. thereafter. 3 This table shows the guaranteed maximum charges that may be assessed during any policy year. Current charges may be less than the guaranteed maximum charges shown, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 4 The cost of insurance rates vary based on the amount of your insurance coverage and the insured person’s age at issue and age on the effective date of an increase in insurance coverage, gender and risk class. Different rates will apply to each segment of your insurance coverage. The rates shown for the representative insured person are for the first policy year, and they generally increase each year thereafter. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 5 The monthly mortality and expense risk charge rate is rounded to the nearest one hundredth of one percent. See Mortality and Expense Risk Charge, page 28, for the monthly rate without rounding. Select*Life II 9 Periodic Fees and Charges, continued. For policies with policy dates on or after February 17, 2004 Amount Deducted Charge When Deducted Maximum Guaranteed Charges 6 Cost of Insurance . • On each monthly Range from Charge 7 processing date. . $0.06 to $83.33 per $1,000.00 of insurance coverage. Representative insured person •. $0.29 per $1,000.00 of insurance coverage. • the representative insured person is a male, age 45 in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $100,000.00. •. The rates for the representative insured person are for the first policy year. Administrative . • On each monthly •. $ Charge processing date. Mortality and . • On each monthly •. 0.08% monthly (0.90% annually) of variable account value (after Expense Risk processing date. the other monthly fees and charges are deducted) in policy years Charge 8 1 - 10. Loan Interest . • Payable in advance . 4.76% annually of the amount held in the loan account for non- Charge at the time you preferred loans. take a loan and •. 3.38% annually of the amount held in the loan account for each policy year preferred loans. thereafter. 6 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 7 The cost of insurance rates vary based on the amount of your insurance coverage and the insured person’s age at issue and age on the effective date of an increase in insurance coverage, gender and risk class. Different rates will apply to each segment of your insurance coverage. The rates shown for the representative insured person are for the first policy year, and they generally increase each year thereafter. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 8 The monthly mortality and expense risk charge rate is rounded to the nearest one hundredth of one percent. See Mortality and Expense Risk Charge, page 28, for the monthly rate without rounding. Select*Life II 10 Optional Rider Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the monthly processing date for each of the optional rider benefits. See Rider Fees and Charges, page 28. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 9 Accidental Death . • On each monthly Range from Benefit Rider 10 processing date. . $0.07 to $0.17 per $1,000.00 of rider benefit. Representative insured person •. $0.07 per $1,000.00 of rider benefit. •. The representative insured person is a male, age 45 in the preferred no tobacco risk class with an amount of insurance coverage in effect of $100,000.00. •. The rates for the representative insured person are for the first rider year. Additional Insured . • On each monthly Range from Rider 10 processing date. •. $0.08 to $83.33 per $1,000.00 of rider benefit. Representative insured person •. $0.54 per $1,000.00 of rider benefit. •. The representative insured person is a female, age 55 in the no tobacco risk class. •. The rates for the representative insured person are for the first rider year. Children’s Insurance . • On each monthly •. $0.62 per $1,000.00 of rider benefit. Rider processing date. Term Insurance . • On each monthly Range from Rider 10 processing date to •. $0.11 to $83.33 per $1,000.00 of rider benefit. the insured’s age (This rider is available 95 Representative insured person only on policies with •. $0.36 per $1,000.00 of rider benefit. policy dates on or •. The representative insured person is a male, age 45 in the preferred after February 17, no tobacco risk class with an amount of insurance coverage in 2004.) effect of $100,000.00. •. The rates for the representative insured person are for the first rider year. 9 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 10 The rates for these riders vary based on several factors that may include the insured person’s age at issue, gender and risk class. The rates shown for the representative insured person are for the first rider year, and they generally increase each year thereafter. Some rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. Select*Life II 11 Optional Rider Fees and Charges, continued. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 11 Waiver of Monthly . • On each monthly Range from Deduction Rider 12 processing date. •. $0.04 to $0.48 per $1.00 of the periodic fees and charges due each month. Representative insured person •. $0.08 per $1.00 of the periodic fees and charges due each month. •. The representative insured person is a male, age 45 in the preferred no tobacco risk class with an amount of insurance coverage in effect of $100,000.00. •. The rates for the representative insured person are for the first rider year. Waiver of Specified . • On each monthly Range from Premium Rider 13 processing. •. $0.03 to $0.16 per $1.00 of the specified amount of premium. Representative insured person •. $0.05 per $1.00 of the specified amount of premium. .• The representative insured person is a male, age 45 in the preferred no tobacco risk class with an amount of insurance coverage in effect of $100,000.00. •. The rates for the representative insured person are for the first rider year. 11 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 12 The rates for this rider vary based on several factors that may include the insured person’s age at issue, gender and risk class. The rates shown for the representative insured person are for the first rider year, and they generally increase each year thereafter. Some rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 13 The rates for this rider vary based on several factors that may include the insured person’s age at issue, gender and risk class. The rates shown for the representative insured person are for the first rider year, and they generally increase each year thereafter. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. Select*Life II 12 Fund Fees and Expenses. The following table shows the minimum and maximum total annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a fund’s fees and expenses, review the fund’s prospectus. See also Fund Fees and Expenses, page 29. Minimum Maximum Total Annual Fund Expenses 14 (deducted from fund assets) 0.26
